20-05027-rbk Doc#251-3 Filed 04/21/21 Entered 04/21/21 18:27:45 Exhibit C Pg 1 of 7




                     EXHIBIT C
20-05027-rbk
20-05027-rbk Doc#240-3
             Doc#251-3 Filed
                       Filed 04/07/21
                              04/21/21 Entered
                                        Entered 04/07/21
                                                04/21/21 19:50:23
                                                          18:27:45 Exhibit
                                                                   Ex. 3 (Wilson
                                                                           C Pg 2Decl.
                                                                                  of 7
                           & Billing Records) Pg 14 of 20




                           Ex. 3 (Wilson Decl. & Billing Records) - Page 14 of 20
20-05027-rbk
20-05027-rbk Doc#240-3
             Doc#251-3 Filed
                       Filed 04/07/21
                              04/21/21 Entered
                                        Entered 04/07/21
                                                04/21/21 19:50:23
                                                          18:27:45 Exhibit
                                                                   Ex. 3 (Wilson
                                                                           C Pg 3Decl.
                                                                                  of 7
                           & Billing Records) Pg 15 of 20




                           Ex. 3 (Wilson Decl. & Billing Records) - Page 15 of 20
20-05027-rbk
20-05027-rbk Doc#240-3
             Doc#251-3 Filed
                       Filed 04/07/21
                              04/21/21 Entered
                                        Entered 04/07/21
                                                04/21/21 19:50:23
                                                          18:27:45 Exhibit
                                                                   Ex. 3 (Wilson
                                                                           C Pg 4Decl.
                                                                                  of 7
                           & Billing Records) Pg 16 of 20




                           Ex. 3 (Wilson Decl. & Billing Records) - Page 16 of 20
20-05027-rbk
20-05027-rbk Doc#240-3
             Doc#251-3 Filed
                       Filed 04/07/21
                              04/21/21 Entered
                                        Entered 04/07/21
                                                04/21/21 19:50:23
                                                          18:27:45 Exhibit
                                                                   Ex. 3 (Wilson
                                                                           C Pg 5Decl.
                                                                                  of 7
                           & Billing Records) Pg 17 of 20




                           Ex. 3 (Wilson Decl. & Billing Records) - Page 17 of 20
                                                         Time ID   Date       Hours     Amount Rate     Description
                                                            2269373 8/13/2020       0.8      300    375 Revise SWD MSJ to conform to bankruptcy court requirements, draft
                                                                                                        proposed order
                                                            2272264 8/20/2020       0.3    112.5    375 Receive various motions from opposing counsel, breif review of same,
                                                                                                        email communications with litigation team regarding request to continue
                                                                                                                                                                                          20-05027-rbk




                                                                                                        MPSJ Bigfoot Note Hearing
                                                            2273397 8/23/2020       1.2      450    375 Draft Response in Opposition to Motion to Continue, icnludign breif legal
                                                                                                        research regarding movamnt's burden for obtaining continuance under
                                                                                                        FRCP 56(d)
                                                            2273974 8/24/2020       0.4      150    375 Finalize and file Repsonse to Motion to Continue Hearing on Bigfoot MPSJ
                                                                                                                                                                                          20-05027-rbk Doc#240-3




                                                            2270471   8/24/2020        0.1      37.5       375 Review KrisJenn Supplement to Motion to Continue
                                                                                                                                                                                                       Doc#251-3 Filed




                                                            2274390   8/25/2020        0.7     262.5       375 Appear at hearing on motion to Continue Bigfoot MPSJ
                                                            2283293   9/14/2020        0.4      150        375 Brief analysis of debtor's Response to SWD MPSJ, communicate with co-
                                                                                                               counsel [readacted for work-product]
                                                            2283860   9/16/2020        0.4      150        375 Confer with co-counsel regarding straetgy for response to SWD MPSJ
                                                                                                                                                                                                                 Filed 04/07/21




                                                            2285660   9/21/2020        2.5     937.5       375 Participate in moot MPSJ argument
                                                            2286257   9/21/2020        0.2        75       375 Review KrisJenn August MOR to determine if there is anything relevant to
                                                                                                               MSJ hearing [redacted for work product]
                                                                                                                                                                                                                        04/21/21 Entered




                                                            2295096 10/8/2020          0.8       300       375 Prepare for summary judgment hearing
                                                            2296075 10/12/2020         0.2        75       375 Correspondence with court and co-counsel confirming MSJ hearing by
                                                                                                               Webex
                                                            2296090 10/12/2020         0.2        75       375 Brief review of sur-reply and evidentiary objections, communication with
                                                                                                                                                                                                                                  Entered 04/07/21
                                                                                                                                                                                                                     & Billing Records) Pg 19 of 20




                                                                                                               C. Hebert regarding same
                                                            2296470 10/13/2020         1.6       600       375 Appear telephonically at hearing on Motion for Partial Summary
                                                                                                               Judgment
                                                                                                                                                                                                                                          04/21/21 19:50:23




                                                            2296471 10/13/2020         0.4       150       375 Revise post-hearing orders on MPSJ and Motion to Quash Strolle
                                                                                                               deposition
                                                            2305102 10/30/2020         0.5     187.5       375 Communciations with Debtor's counsel and C. Hebert regarding proposal
                                                                                                               for consensual resoltuion of Bigfoot Note issue
                                                                                                                                                                                                                                                    18:27:45 Exhibit




                                                            2306905   11/3/2020        0.6       225       375 Conference with C. Hebert and J. Muller regarding resolution of Bigfoot
                                                                                                               note payments
                                                                                                                                                                                                                                                             Ex. 3 (Wilson




                                                            2322288 12/11/2020         0.3     112.5       375 Call with C. Hebert regarding [redacted for work product] funds held in
                                                                                                               Panola County Registry [redacted for work product]
                                                                                                                                                                                                                                                                            of 7
                                                                                                                                                                                                                                                                     C Pg 6Decl.




Ex. 3 (Wilson Decl. & Billing Records) - Page 19 of 20
20-05027-rbk
20-05027-rbk Doc#240-3
             Doc#251-3 Filed
                       Filed 04/07/21
                              04/21/21 Entered
                                        Entered 04/07/21
                                                04/21/21 19:50:23
                                                          18:27:45 Exhibit
                                                                   Ex. 3 (Wilson
                                                                           C Pg 7Decl.
                                                                                  of 7
                           & Billing Records) Pg 20 of 20


 4350
 11.6
 Total




                          Ex. 3 (Wilson Decl. & Billing Records) - Page 20 of 20
